internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-110092-02 date date re legend trust n p q r s t v state state county date dear this is in response to your letter dated date requesting rulings on the generation-skipping_transfer_tax gstt consequences under sec_2601 of the internal_revenue_code to trust and the federal estate_tax consequences under sec_2036 and sec_2038 to the grantor of a proposed modification and division of trust plr-110092-02 the facts and representations submitted are as follows on date n created trust an irrevocable_trust with n’s wife p and n’s eldest two sons q and r and an unrelated individual v as trustees date is prior to date pursuant to article eighth of the trust agreement trust is governed by the laws of state presently t has replaced v as a trustee and n’s youngest son s has been added as a trustee of trust article second of trust provides that until the time of division the trustees shall from time to time pay to or apply for the benefit of any one of more of the issue of n who are living so much of the net_income and principal of the trust and in such amounts and proportions as the trustees in their sole and absolute discretion shall determine under article second of trust the time of division is defined as the date of the first to occur of three events the death of n the death of n’s wife p and the death of the last surviving issue of n if the death of n is the time of division the trustees are to dispose_of any and all accumulated and accrued ordinary and capital_gain income to or for the benefit of the then living issue of n as provided in article fourth of the trust article fourth trust and the trustees are to dispose_of the balance of the principal of the trust in accordance with article third article third_trust if p’s death is the time of division the trustees are to dispose_of the principal of trust then remaining together with any and all accumulated and accrued ordinary and capital_gain income to or for the benefit of the then living issue of n as provided under the terms of article fourth if the time of division of trust is the death of the last surviving issue of n the remaining accumulated and accrued income is to be paid in such amount and proportions to such persons an organizations and upon such terms conditions and trusts if any as the last surviving child of n by provision in his will expressly referring to the power in the article fourth trust validly nominates directs and appoints however in no event shall the power be exercisable in favor of such child the estate of such child his creditors or the creditors of his estate if the last surviving child of n fails to expressly and validly appoint the remaining accumulated and accrued income the income is to be disposed in accordance with the descent and distribution laws governing intestate_succession further the trustees are to dispose_of the principal of the trust for the benefit of p in accordance with article third article fifth of trust provides that each trust established under trust is to terminate and each interest arising under a_trust is to vest twenty-one years after the death of the last survivor of the group consisting of n p q r and s article tenth of trust provides that trust is irrevocable and that n acknowledges that he has no right or power either alone or in conjunction with any other person or persons in whatever capacity to alter amend or revoke the trusts or any of the terms of the trusts in whole or in part or to designate the persons who shall possess or enjoy the property of or the income from the trusts plr-110092-02 the terms of article fourth if n’s issue and if either n or p survive the time of division then the trust property is to be held in further trust article fourth trust for the benefit of the then living issue of n and the trustees are to pay or apply for the benefit of any one or more of n’s issue who are then living so much of the net_income and principal of the article fourth trust in such amounts and proportions as the trustees in their sole and absolute discretion shall determine upon the death of the last surviving issue of n during the lifetime of p or n the trust is to terminate and the trustees are to dispose_of the principal of the article fourth trust together with any and all accumulated and accrued income in such amounts and proportions to such persons and organizations and upon such terms conditions and trust if any as the last surviving child of n by a provision in the child’s will expressly referring to article fourth shall validly appoint in no event may the power_of_appointment be exercisable in favor of the child the estate of the child his creditors or the creditors of his estate if the child fails to validly appoint the article fourth property the property is to be paid in accordance with the laws governing the distribution of personal_property of residents of state dying intestate applied as if n had died intestate at the time of distribution upon the death of the survivor of p or n during the lifetime of any issue of n the trust shall terminate and trustee is to divide the article fourth trust property principal and accumulated income into a number of equal shares so that there will be one share for each child of n who survives the death of n and p and one share for the issue surviving of each deceased child of n each share passing to a surviving child of n is to be held in a separate trust for each child for his lifetime under the terms of article fourth section c each share passing to the issue of a deceased child of n is directed to be paid to such issue per stirpes outright and free of trust until the child of n who is a beneficiary of a separate trust attains age twenty- five the trustees are directed to pay or to apply for the benefit of such child so much or all of the income and principal as the trustees determine in their sole and absolute discretion from the time that the child of n attains age twenty-five the trustees are directed to pay to or apply for the benefit of such child all of the net_income of the separate trust for that child and from time to time pay to or apply for the benefit of the child such part or parts of the principal of the separate trust as the trustees in their sole discretion determine to be necessary for the health support maintenance education or welfare of such child or to enable him to enter into invest in or carry on any business venture upon such child attaining the age of thirty-five each child is granted the power to withdraw from his separate trust such sum or sums as the child shall from time to time request in writing the aggregate of which in any one calendar_year may not exceed the greater of five thousand dollars dollar_figure or five percent of the total value of the child’s separate trust principal on the last day that year upon the death of such child the trustees are directed to pay the balance of the principal of that child’s separate trust plr-110092-02 then remaining together with any income accrued but uncollected and income collected but not disposed of in such amounts and proportions to such person and organizations other than such child the estate of such child his creditors or creditors of his estate as such child under his last will and testament may validly appoint if the child fails to validly exercise the power_of_appointment the remaining principal and income of the child’s separate trust is to be paid per stirpes to the surviving issue of the child if there are no surviving issue then it shall be paid per stirpes to the surviving issue of n otherwise such property is to be distributed according to the laws governing the distribution of personal_property of residents of state dying intestate applied as if n had died intestate at the time of distribution the terms of article third the principal of trust shall be held in further trust article third_trust for the benefit of p as long as p is alive the trustees are to pay to or apply for the benefit of any one or more of the group consisting of p and the issue of n who are then living so much of the net_income and or principal as the trustees in their sole discretion shall determine in addition p may request and the trustees are to pay to p an amount not to exceed the greater of five thousand dollars dollar_figure or five percent of the total value of the principal on the last day of any such year that a request is made upon the death of p the trustees are to distribute the remaining principal together with any income accrued but uncollected and income collected but undisposed of in the article third_trust to the article fourth trust to be disposed of under the terms thereof proposed modifications to trust n p q r s and t petitioned the state probate_court of county in order to obtain approval for a proposed modification of trust the purpose of the proposed modification and division is to facilitate the pursuit of the divergent investment objectives and family goals of n’s three children q r and s and their respective issue under the proposed modification trust will be divided into three equal trusts each having the same terms as trust except that each of trust will benefit one child of n rather than all three children and each child’s siblings will no longer be serving as a trustee of each other’s trusts the trustees of each separate trust will be the child of n who is a beneficiary of the separate trust p and t under the proposed modification the phrase time of division will retain its meaning as defined under the original terms of trust and each separate trust will be divided in accordance with the terms of article fourth and article third accordingly if n’s death were the first to occur each separate trust would be divided into an article third and an article fourth trust if p’s death were the first to plr-110092-02 occur each separate trust’s accumulated and accrued ordinary_income and capital_gain as well as the remaining principal would be held for each respective child of n in an article fourth trust similarly upon the death of the survivor of n and p the remaining property of each separate trust would be held in an article fourth trust if the death of the last surviving child of n during the life of n and p were the first to occur this event would be applied separately to each separate trust if all beneficiaries of one of the three separate trusts were to die a child of n and of such child’s issue then such separate trust would terminate and the property of that trust would be paid in equal shares to the two remaining separate trusts if the beneficiaries of one of the two remaining separate trusts were to die then its assets would be paid to the sole remaining separate trust upon the death of the last surviving issue of n all income of the separate trust would pass in such amounts and proportions to such persons and organizations as the last surviving child of n appoints in his last will or in default of appointment under the intestacy laws of state at that time if p is alive all remaining principal would pass to an article third_trust for the benefit of p in any event the separate trusts as divided are subject_to the termination provisions under article fifth of trust it is represented that there have been no additions to trust since its creation date which is prior to date the following rulings are requested consent by n to the petition to modify trust will not result in n having a power to alter amend revoke or terminate trust or result in n retaining a right with respect to trust with the effect that would cause the trust property to be includible in n’s estate under sec_2036 or sec_2038 the proposed modification and division of trust will not shift a beneficial_interest in trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification and will not extend the time for vesting of any beneficial_interest beyond the period provided for in the trust and therefore the proposed modification will not result in a loss of trust’s exemption from the generation-skipping_transfer_tax ruling sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death- the possession or plr-110092-02 enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_20_2036-1 of the estate_tax regulations provides that the right to designate the persons who shall possess or enjoy the transferred property or the income therefrom includes the reservation by the decedent of the unrestricted power to remove or discharge a trustee at any time and appoint himself as trustee sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death sec_20_2038-1 provides that if a decedent’s power could be exercised only with the consent of all parties having an interest vested or contingent in the transferred property and if the power adds nothing to the rights of the parties under local law then sec_2038 does not apply to such power n’s consent to the petition to modify the trust is not treated as a power to alter revoke or amend trust under sec_2038 because n’s consent to modify the trust is only effective with the consent of all parties having a vested or contingent_interest in the trust and the power to amend the trust with the consent of all the parties to the transaction adds nothing to the rights of the parties under local law accordingly we conclude that the consent by n to the petition to modify trust will not result in n having a power to alter amend revoke or terminate trust or result in n retaining a right with respect to trust with the effect that would cause the trust property to be includible in n’s estate under sec_2036 or sec_2038 ruling sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax does not apply to any generation- skipping transfer under a_trust that was irrevocable on date but only to plr-110092-02 the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes they do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if- the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial interests prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter in this case trust was irrevocable on date it is represented that no additions to trust have been made since date based on the facts presented and the representations made the division of trust into three separate trusts one for the benefit of each of q r and s and their respective issue will not result in a shift of any beneficial_interest in trust to any plr-110092-02 beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the proposed division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for under the original trust accordingly we conclude that the proposed modification to trust will not result in a loss of its exemption or the exempt status of the three separate trusts from gst tax provided that there are no additions to trust or the three separate trusts after date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purpose cc
